   Case 1:20-cv-00105-MJT Document 1 Filed 03/12/20 Page 1 of 4 PageID #: 1



                                UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                     BEAUMONT DIVISION


   MUHAMMAD ALTAF,

         Plaintiff,

   vs.                                                    CIVIL ACTION NO. 1:20-CV-00105

   ALLSTATE TEXAS LLOYDS,

         Defendant.

                            DEFENDANT'S NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES JUDGE:

          Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446 Defendant ALLSTATE FIRE AND

CASUALTY INSURANCE COMPANY gives notice and hereby removes this action from the

District Court of Jefferson County, Texas, to the United States District Court for the Eastern

District of Texas, Beaumont Division, and in support thereof would show unto the Court the

following:


                                        I. INTRODUCTION

          1.      On February 7, 2020 Plaintiff Muhammad Altaf (hereinafter “Plaintiff”) filed

Plaintiff’s Original Petition (hereinafter “Petition”) in Jefferson County, Texas, under Cause No.

E-205303; Muhammad Altaf v. Allstate Texas Lloyd’s; in the 172nd Judicial District Court of

Jefferson, Texas. (the “State Court Action”).

          2.      Plaintiff’s lawsuit concerns a claim on his homeowner’s insurance policy related to

alleged damage to his property due to Hurricane Harvey. Plaintiff claims his house and a guest

house needs to be rewired due to an alleged lightning strike. Plaintiff claims the cost to repair the

property damage alone exceeds $90,000.00. Plaintiff’s petition asserts claims for breach of

 DEFENDANT’S NOTICE OF REMOVAL                                                                PAGE 1
   Case 1:20-cv-00105-MJT Document 1 Filed 03/12/20 Page 2 of 4 PageID #: 2



contract, insurance code violations and respondeat superior. Plaintiff seeks actual damages,

consequential damages, mental anguish, interest, attorneys’ fees, loss of use and punitive damage.

Per his pre-suit demand

       3.      Allstate demanded a jury trial in state court.

       4.      Defendant timely files this notice of removal within the 30-day timeframe dictated

by 28 U.S.C. §1446(b).


                            II. PROCEDURAL REQUIREMENTS

       5.      Venue is proper in the United States District Court for the Eastern District of Texas,

Beaumont Division, because the State Court Action is pending within this district and division.

See 28 U.S.C. §1441(a); Also see 28 USC §124(c)(2).

       6.      Pursuant to LR 81, attached hereto as Exhibit A is an Index of Matters. Pursuant

to 28 U.S.C. §1446(a), attached hereto as Exhibit B and C and incorporated by reference is a true

and correct copy of the docket sheet and all documents filed of record with the Court in the State

Court Action including all process, pleadings, and orders served.

       7.      Simultaneously with the filing of this Notice of Removal, Defendant is filing notice

of the removal in the State Court Action pursuant to 28 U.S.C. §1446(a), which is attached hereto

as Exhibit D, and will provide written notice of the filing of this Notice of Removal to all parties

as required by 28 U.S.C. §1446(a).

       8.      Included in this filing are Defendants ‟Disclosure Statement and Certificate of

Interested Parties pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Exhibit E, and

List of All Counsel of Record, Exhibit F. The State Court information is contained in Exhibit G.

                                  III. BASIS FOR REMOVAL

       9.      Removal is proper in this case due to complete diversity.

 DEFENDANT’S NOTICE OF REMOVAL                                                               PAGE 2
   Case 1:20-cv-00105-MJT Document 1 Filed 03/12/20 Page 3 of 4 PageID #: 3



       10.     This Court has diversity jurisdiction under 28 U.S.C. §§1332(a). Where there is

complete diversity among parties and the amount in controversy exceeds $75,000.00, an action

may be removed to federal court.

A. Diversity

       11.     For the purposes of diversity jurisdiction, a person is considered a citizen of the

state where the person is domiciled. Preston v. Tennet Healthsystem Mem. Med. Ctr., 485 F.3d

793, 797 (5th Cir. 2007). Citizenship and residence are not synonymous. Parker v. Overman, 59

U.S. 137, 141 (1855). “For diversity purposes, citizenship means domicile; mere residence in [a]

[s]tate is not sufficient.” Preston, at 799. “Domicile requires residence in [a] state and an intent

to remain in the state.” Preston at 798. A corporation is considered a citizen of both its state of

incorporation and where it has its principal place of business.

       12.     Per his petition, Plaintiff is domiciled in the state of Texas.

       13.     Defendant, Allstate Texas Lloyds is an association of underwriters authorized to

conduct business in the State of Texas as a “Lloyd’s Plan.” The citizenship of such an entity is

determined by its individual underwriters. Allstate Texas Lloyds has 10 underwriters, all of whom

are citizens of Illinois. Therefore, complete diversity exists between the Parties.

B. Amount in Controversy

       14.     Plaintiff’s counsel made demand pre-suit for $541,577.60 which he calculated as

actual damages, interest, mental anguish, punitive damages and attorneys’ fees to date of demand.

       15.     Accordingly, the amount in controversy meets and exceeds the federal

jurisdictional minimum of $75,000.00.




 DEFENDANT’S NOTICE OF REMOVAL                                                               PAGE 3
   Case 1:20-cv-00105-MJT Document 1 Filed 03/12/20 Page 4 of 4 PageID #: 4



                                           IV. Prayer

       WHEREFORE, Defendant removes the State Court Action from Jefferson County District

Court, to the United States District Court for the Eastern District of Texas, Beaumont Division, so

that this Court may assume jurisdiction over the cause as provided by law.

                                                     Respectfully submitted,

                                                     SUSAN L. FLORENCE & ASSOCIATES




                                                     /s/ Michael C. Maus
                                                     MICHAEL C. MAUS
                                                     TBN: 24008803
                                                     811 Louisiana, Suite 2400
                                                     Houston, TX 77002
                                                     HoustonLegal@allstate.com
                                                     (713) 336-2842
                                                     (877) 684-4165 (fax)

                                                     ATTORNEY FOR DEFENDANT

                                    CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served upon

Plaintiff’s counsel on this date.

       E. Hart Green                                 via ECF
       PO Box 350
       Beaumont, Texas 77704
       Email: hartgr@wgttlaw.com




                                                     /s/ Michael C. Maus
                                                     MICHAEL C. MAUS




 DEFENDANT’S NOTICE OF REMOVAL                                                              PAGE 4
